Case 2:19-cv-04848-JMA-ARL Document 50 Filed 01/19/21 Page 1 of 2 PageID #: 547




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 SHANTHI WEERASINGHE,

                                    Plaintiff,                            ORDER
                                                                          19-CV-4848 (JMA) (ARL)
                  -against-

 METROPOLITAN LIFE INSURANCE COMPANY,

                                     Defendant.
 ---------------------------------------------------------------------X
 LINDSAY, Magistrate Judge:

         Before the Court is an application from the defendant, Metropolitan Life Insurance
 Company (“MetLife”), seeking to extend the plaintiff’s time to produce her remaining medical
 records and a privilege/redaction log and to extend its time to continue the plaintiff’s deposition
 to a date following the Court’s resolution of any disputes concerning the plaintiff’s production of
 medical records and her privilege/redaction log. In addition, MetLife renews its request to
 adjourn expert discovery because the plaintiff’s expert has raised a new claim of damages not
 asserted in the complaint or the plaintiff’s Rule 26(a) disclosure, which, MetLife suggests may
 necessitate the production of additional medical records, a medical examination of the plaintiff
 and additional expert report and testimony.

         By way of background, in mid-November, MetLife sought a brief extension of time to
 complete the continued deposition of the plaintiff. According to MetLife, the plaintiff, Shanthi
 Weerasinghe (“Weerasinghe”), had produced approximately 1000 pages of medical records on
 the evening of October 21, 2020, hampering its preparation for her deposition. At the time, the
 parties had agreed to adjourn Weerasinghe’s continued deposition to November 20, 2020, but
 MetLife had not received documents from several of Weerasinghe’s treating physicians. Around
 the same time, MetLife also filed an application seeking to extend the parties’ time to complete
 expert discovery until after the Court’s decision its anticipated motion for summary judgment or,
 in the alternative, to December 22, 2020.

        By order dated December 1, 2020, the undersigned issued the following amended
 scheduling order:

           All discovery, inclusive of expert discovery, is to be concluded by February
           26, 2021. Weersinghe is directed to provide MetLife with complete responses
           to all outstanding discovery requests along with a privilege log by December
           11, 2020. If any discovery remains outstanding, the parties are directed to
           meet and confer by December 16, 2020. If the parties are unable to resolve
           their disputes, the parties may submit letter motions to the Court by December
           24, 2020. Weersinghe’s continued deposition to be completed by January 15,
           2020.
Case 2:19-cv-04848-JMA-ARL Document 50 Filed 01/19/21 Page 2 of 2 PageID #: 548




  The Court also indicated that no further adjournments would be granted without a showing of
 good cause.

         According to MetLife, following the issuance of the order, Weerasinghe produced an
 additional 900+ pages of medical records, but on December 23, 2020, plaintiff’s counsel
 indicated that there were additional medical records that needed to be reviewed and produced.
 Moreover, despite the Court’s order, Weerasinghe failed to produce the privilege log. Counsel
 for the plaintiff does not dispute that failure but explains that counsel’s firm has been greatly
 impacted by COVID‐19, including the loss of its lease and the resignation of its Office
 Manager/Paralegal after her Covid diagnosis. In addition, the attorney working on the privilege
 log has been gravely affected by the pandemic. Accordingly, the plaintiff’s time to complete the
 privilege log and to produce the remaining outstanding medical record is extended to February
 26, 2021. Given this ruling, the time to complete Weersinghe’s continued deposition is extended
 to March 12, 2021. All discovery, inclusive of expert discovery, to be concluded by April 9,
 2021. However, immediately upon receipt of this order, counsel for the parties are directed to
 meet and confer to discuss the issues raised in the defendant’s motion concerning the scope of
 discovery and the redactions in the records that have already been produced as well as the
 plaintiff’s claim that MetLife has not fully responded to her discovery requests. The parties are
 also directed to discuss the plaintiff’s new theory of damages, that being, the underpayment of
 wages, and any discovery or anticipated motion practice related to that issue. If the parties are
 unable to resolve their disputes in good faith, the parties must submit any applications, including
 the defendant’s anticipated motion to preclude the plaintiff’s claim of damages premised on
 disability payments, on or before March 1, 2021.

         Any party planning on making a dispositive motion must take the first step in the motion
 process by March 26, 2021. The parties are directed to electronically file a joint proposed
 pretrial order in compliance with the district judge's individual rules, signed by counsel for each
 party, on or before April 9, 2021. A final conference will be held on April 13, 2021, at 1:30 p.m.

 Dated: Central Islip, New York                       SO ORDERED:
        January 19, 2021

                                                      __________/s________________
                                                      ARLENE R. LINDSAY
                                                      United States Magistrate Judge
